


Exhibit 10.1
SUPPORT AGREEMENT
This Support Agreement, dated as of February 3, 2015 (this “Agreement”), is by
and among the persons and entities listed on Schedule A (collectively, the “H
Partners Group,” and individually a “member” of the H Partners Group) and Remy
International, Inc. (the “Company”).
WHEREAS, each of the Company and the H Partners Group has determined that it is
in its best interests to enter into this Agreement;
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Board, Governance and Related Matters.
a.Effective immediately upon execution of this Agreement, the Company, the Board
of Directors of the Company (the “Board”), any committee of the Board (i) in
place as of the date of this Agreement (the “Existing Committees”) and (ii)
which may be created following execution hereof (each, a “Future Committee” and
all such Future Committees with the Existing Committees, the “Committees” and
each, a “Committee”), and each subcommittee of a Committee, shall invite, and
permit Mr. Arik Ruchim (Mr. Ruchim, and any replacement for Mr. Ruchim chosen
pursuant to Section 1.e hereof, the “H Partners Nominee”), to attend each
meeting of the Board and of any Committee or subcommittee thereof and
participate as a nonvoting observer, and provide the H Partners Nominee all
materials distributed or made available to any Board, Committee or subcommittee
members (including, without limitation, copies of all notices, minutes and
consents) at substantially the same time such materials are provided or made
available to the members of the Board or such Committee or subcommittee thereof,
as applicable, except to the extent (and only to the extent) (A) solely with
respect to Future Committees or subcommittees thereof, the activities of such
Future Committee or subcommittee include matters as to which there may be a
conflict of interest between any member of the H Partners Group or the H
Partners Nominee, on the one hand, and the Company or its other stockholders, on
the other (such Future Committees or subcommittees thereof, “Excluded
Committees”) or (B) any of the foregoing activities would result in the loss of
any applicable privilege with respect to legal advice or other materials
provided or made available to the Board or such Committee or subcommittee
thereof (it being understand and agreed that “legal advice” shall not include
any factual information or the formulation or analysis of business strategy that
is not protected by the attorney-client or attorney work product privilege). In
addition, the Company shall provide the H Partners Nominee access to any
information (including through discussions with the Company’s officers and
representatives) he or she requests to which he or she otherwise would be
entitled if he or she were a member of the Board except to the extent (and only
to the extent) such activity would result in the loss of any applicable
privilege with respect to such information. For purposes of this Agreement, the
rights of the H Partners Nominee set forth in this Section 1(a) shall be
referred to as “Observer Rights”. Except during any period that the H Partners
Nominee is a member of the Board, the Observer Rights shall be in effect at all
times from the date

1

--------------------------------------------------------------------------------



of this Agreement until the earliest of (i) the Trigger Time (as defined below),
(ii) in the event that the H Partners Nominee is not elected as a director at
the 2018 annual meeting of the Company or any subsequent annual meeting at which
the H Partners Nominee is up for election, then such date thereafter as the
Board shall determine and (iii) such date as H Partners Management, LLC sends
notice to the Company in writing that it is terminating the Observer Rights
(such notice, an “Observer Rights Termination Notice”, and the earliest of the
dates set forth in (i), (ii) and (iii), the “Observer Rights End Date”). For the
avoidance of doubt, if at any time after the H Partners Nominee is elected to
the Board and prior to the Observer Rights End Date, the H Partners Nominee
ceases to be a member of the Board, the Observer Rights shall be in effect.
b.The Company and the Board shall take all such actions as are necessary to
nominate the H Partners Nominee for election to the Board at the 2015 annual
meeting of the Company (the “2015 Annual Meeting”) to serve as a director of the
Company in the class of directors with a term expiring at the Company’s 2018
annual meeting of stockholders (for the avoidance of doubt, including pursuant
to Section 2.11.1(1)(i) of the Amended and Restated Bylaws of the Company (the
“Bylaws”)) and use their reasonable best efforts to cause the election of the H
Partners Nominee to the Board at the 2015 Annual Meeting, including, without
limitation, by (i) taking all action necessary (and in compliance with Section
5.1 of the Amended and Restated Certificate of Incorporation of the Company (the
“Charter”)) to increase the size of the Board (subject to future changes in size
determined by the Board) to create a vacancy for the election of the H Partners
Nominee at the 2015 Annual Meeting, (ii) recommending that the Company’s
shareholders vote in favor of the election of the H Partners Nominee (along with
all other Company nominees), and (iii) otherwise supporting the H Partners
Nominee for election in a manner no less rigorous and favorable than the manner
in which the Company supports its other nominees in the aggregate. The Company
hereby represents and warrants that the Board has determined that the nomination
of Mr. Ruchim for election to the Board is in the best interests of the Company
and all of its stockholders and that, based in part on the representations of
the H Partners Nominee in Section 6 hereof, as of the date hereof Mr. Ruchim
would be an independent director of the Board under applicable Nasdaq Global
Select Market independence rules and regulations. The Company agrees that so
long as the H Partners Nominee serves on the Board, such H Partners Nominee
shall be offered the opportunity to become a member of each Committee of the
Board and any subcommittees of any Committee; provided, that such H Partners
Nominee (i) shall not be entitled to be a member of any Excluded Committees and
(ii) shall be entitled to be a member of any Committee or subcommittee thereof
only if such H Partners Nominee meets any independence or other requirements
under applicable law and the rules and regulations of the Nasdaq Global Select
Market (or other securities exchange on which the Company’s securities may then
be traded) for service on such Committee or subcommittee. At all times while the
H Partners Nominee is a member of the Board, and regardless of whether the H
Partners Nominee is a member of any Committee or subcommittee thereof, each
Committee of the Board and subcommittee thereof shall invite, and permit the H
Partners Nominee, to attend each meeting of any Committee or subcommittee
thereof and participate as a nonvoting observer (if not a Committee or
subcommittee member), and provide the H Partners Nominee all materials
distributed or made available to any Committee or subcommittee members
(including, without limitation, copies of all notices, minutes and consents) at
substantially the same time such materials are provided or made available to the
members of the Board or such Committee or subcommittee thereof, as applicable,
except to the extent (and only to

2

--------------------------------------------------------------------------------



the extent) (A) such Committees or subcommittees thereof are Excluded Committees
or (B) such activities would contravene the independence or other requirements
applicable to such Committees or subcommittees under applicable law and the
rules and regulations of the Nasdaq Global Select Market (or other securities
exchange on which the Company’s securities may then be traded) or result in the
loss of any applicable privilege with respect to legal advice or other materials
provided or made available to such Committee or subcommittee (it being
understand and agreed that “legal advice” shall not include any factual
information or the formulation or analysis of business strategy that is not
protected by the attorney-client or attorney work product privilege).
c.If at any time after the date hereof, the H Partners Group, together with its
affiliates, ceases collectively to beneficially own a number of shares of Common
Stock (as defined below) at least equal to 3% of the number of shares of Common
Stock outstanding as of the date of this Agreement (such time, the “Trigger
Time”), the Observer Rights shall terminate, the H Partners Nominee shall no
longer be entitled to be included in the Company’s slate for election as a
director at any annual meeting and, if the H Partners Nominee is then a member
of the Board, the H Partners Group shall cause the H Partners Nominee to
promptly tender his or her resignation from the Board and any Committee and
subcommittee thereof on which he or she then sits. In furtherance of this
Section 1.c., the H Partners Nominee shall, and each member of the H Partners
Group shall cause such H Partners Nominee to, execute a resignation as director
in the form attached hereto as Exhibit A and deliver it to the Company prior to
his or her election to the Board.
d.The H Partners Nominee shall at all times while such H Partners Nominee is a
director of the Company comply with all policies and guidelines of the Board,
any Committees or the Company applicable to all Board members (i) that exist as
of the date hereof and that have been identified to the H Partners Nominee by
the Company or (ii) that are adopted in the future and apply to all Board
members or all members of any Committee on which the H Partners Nominee serves
(the policies identified in (i) and (ii) collectively, the “Company Policies”).
Notwithstanding anything to the contrary in this Agreement or the Company
Policies, the Company hereby agrees that: (A) the H Partners Nominee is
permitted to provide confidential information to certain specified officers and
employees of the H Partners Group subject to the terms of the confidentiality
agreement in the form attached hereto as Exhibit B (the “Confidentiality
Agreement”), (B) the Company will execute and deliver the Confidentiality
Agreement to H Partners Management, LLC substantially contemporaneously with
execution and delivery thereof by the other signatories thereto, and (C) except
as expressly set forth in Section 2 hereof and Section 7 of the Confidentiality
Agreement, the members of the H Partners Group (other than the H Partners
Nominee, in his or her individual capacity) shall be permitted, in their sole
and absolute discretion, and without any notice requirements to the Company, to
the fullest extent permitted by law, to (y) engage in transactions (including
through standing and limit orders) involving Company securities (including, for
the avoidance of doubt, Common Stock (as defined below), options to purchase
Common Stock (“Options”), any other type of securities that the Company may
issue, including (but not limited to) preferred stock, convertible debentures
and warrants, and derivative securities that are not issued by the Company, such
as exchange-traded put or call options or swaps relating to such securities
(collectively, “Company Securities”)) and any such securities of any other
company, including, without limitation, hedging, monetization, or short-term
transactions (including, without limitation, transactions involving short-term
trading, short sales, and publicly traded options) and (z) hold

3

--------------------------------------------------------------------------------



Company Securities in a margin account or otherwise pledging Company Securities
as collateral for a loan.
e.Should the H Partners Group desire to replace the H Partners Nominee while the
Observer Rights are in effect or the H Partners Nominee resign from service from
the Board (other than pursuant to Section 1.c. hereof) or be rendered unable to
serve on the Board for any reason, H Partners Management, LLC shall, with the
consent of the Company (which consent (x) if the proposed replacement for the H
Partners Nominee is a senior executive of the H Partners Group, shall not be
unreasonably withheld, conditioned or delayed, and (y) otherwise may be withheld
in the Company’s sole discretion, and in any event shall be presumed given if
not otherwise expressly withheld by written notice to the H Partners Group
identifying in reasonable detail the reasons therefor within 10 business days of
written notice to the Company identifying the replacement referred to in this
sentence), be entitled to designate a replacement for the H Partners Nominee,
and the Company shall take all necessary action to implement the foregoing as
promptly as practicable. Any such designated replacement who becomes a Board
observer or Board member shall be, and be deemed to be, the H Partners Nominee
for all purposes under this Agreement and, prior to his or her appointment to
the Board, shall be required to execute a resignation as director in the form
attached hereto as Exhibit A and deliver it to the Company.
f.The Company agrees that it will take such action as is required such that, (i)
effective immediately upon execution of this Agreement, Section 3.6 and Section
3.8 of the Bylaws will be amended to replace the words “24 hours” therein with
“48 hours”, (ii) while the H Partners Nominee remains an observer to or member
of the Board, none of Section 3.6, Section 3.8 and Section 3.9 of the Bylaws (to
the extent such Sections relate to the method or timeliness of delivery of
notice to directors) shall be amended, and no provision inconsistent with such
Sections (to the extent such Sections relate to the method or timeliness of
delivery of notice to directors) shall be adopted, by the Board without the
prior written consent of H Partners Management LLC and (iii) at any time prior
to the Observer Rights End Date and during which the H Partners Nominee is not
serving as a member of the Board, the first sentence of Section 2.9 of the
Bylaws shall not be amended, and no provision inconsistent with such sentence
shall be adopted, by the Board without the prior written consent of H Partners
Management LLC.
g.The Company hereby acknowledges that the H Partners Nominee may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
the H Partners Group and certain of its affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that, to the extent of the
indemnities described in clause (ii), it is the indemnitor of first resort
(i.e., its obligations to the H Partners Nominee are primary and any obligation
of the Fund Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by the H Partners Nominee are
secondary), (ii) that it shall be required to provide at least as favorable
indemnification rights, advancement of expenses rights, exculpation from
liability, directors and officers insurance and fiduciary liability insurance to
the H Partners Nominee as it provides to each and every other director of the
Company, whether through the Charter, the Bylaws, any agreement between the
Company and any director of the Company, or otherwise, and (iii) that it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any and
all claims against the Fund Indemnitors for contribution, subrogation or any
other recovery of any kind

4

--------------------------------------------------------------------------------



in respect thereof. The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of the H Partners Nominee with respect to any
claim for which the H Partners Nominee has sought indemnification or advancement
from the Company shall affect the foregoing and the Fund Indemnitors shall have
a right of contribution and/or be subrogated to the extent of such advancement
or payment to all of the rights of recovery of the H Partners Nominee against
the Company. This Section 1.g shall not apply to service of the H Partners
Nominee as a Board observer.
2.Standstill. H Partners Management LLC shall be entitled to send an Observer
Rights Termination Notice, and the H Partners Nominee shall be entitled to
resign from the Board, at any time in its, his or her sole discretion. For
purposes of this Agreement, the “Standstill Period” shall mean the period from
the date of this Agreement until the Observer Rights End Date or, if the H
Partners Nominee has joined the Board, the later of the Observer Rights End Date
and such time as the H Partners Nominee is no longer on the Board; provided,
however, that if the Board informs the H Partners Group that it does not intend
to nominate the H Partners Nominee at the 2015 Annual Meeting or at any
subsequent annual meeting of the stockholders of the Company at which the term
of the H Partners Nominee would expire (other than a failure to nominate as a
result of such H Partners Nominee refusing or declining to serve as a nominee)
and an Observer Rights Termination Notice has been sent, the Standstill Period
shall expire at such time as the Company informs the H Partners Group that it
does not intend to so nominate the H Partners Nominee; provided, further, that
the Company agrees that it shall promptly notify the H Partners Group in writing
of the Board’s decision not to nominate the H Partners Nominee for election at
any such annual meeting of stockholders; provided, further, that if the advance
notice deadline for nominations of directors at any upcoming annual meeting of
the stockholders of the Company has then passed (or there remains less than 60
days from the time the H Partners Group is notified that the Board does not
intend to so nominate the H Partners Nominee until such advance notice
deadline), the Board shall take all action necessary to (i) provide the H
Partners Group with a 60-day period from the time the H Partners Group is
notified that the Board does not intend to so nominate the H Partners Nominee to
comply with the advance notice provisions for nominations of directors contained
in the Bylaws at such upcoming annual meeting and (ii) cause such upcoming
annual meeting not to be held prior to 90 days following the time the H Partners
Group is notified that the Board does not intend to so nominate the H Partners
Nominee. During the Standstill Period, each member of the H Partners Group shall
not, and shall cause each of its affiliates not to, take any of the following
actions, directly or indirectly (it being understood and agreed that the
following restrictions shall not apply to the H Partners Nominee acting solely
in his or her capacity as a director of the Company):
a.    solicit proxies or written consents of stockholders from the holders of
the Voting Securities (as defined below), or conduct any other type of
referendum (binding or non-binding) with respect to the Company, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) in or assist any person or entity not a party to this agreement
(a “Third Party”) in any “solicitation” of any proxy, consent or other authority
(as such terms are defined under the Exchange Act) to vote any shares of the
Voting Securities or any such referendum (other than any such action that is
consistent with the Board’s recommendation in connection with such matter);

5

--------------------------------------------------------------------------------



b.    encourage, advise or influence any other person or assist any Third Party
in so encouraging, advising or influencing any person with respect to the giving
or withholding of any proxy, consent or other authority to vote or in conducting
any type of referendum with respect to the Company (other than such action that
is consistent with the Board’s recommendation in connection with such matter);
c.    present at any annual meeting or any special meeting of the Company’s
stockholders any proposal for consideration for action by stockholders or seek
the removal of any member of the Board (other than as set forth herein with
respect to the H Partners Nominee) or propose any nominee for election to the
Board or seek representation on the Board (other than as set forth herein with
respect to the H Partners Nominee);
d.    form or join in a partnership, limited partnership, syndicate or other
group, including without limitation a group as defined under Section 13(d) of
the Exchange Act, with respect to the Common Stock or any other Voting
Securities, or otherwise support or participate in any effort by a Third Party
with respect to the matters set forth in Section 2.e, or deposit any shares of
Common Stock or any other Voting Securities in a voting trust or subject any
shares of Common Stock or any other Voting Securities to any voting agreement,
other than, in each case, solely with other members of the H Partners Group with
respect to the shares of Common Stock or Voting Securities now or hereafter
owned by them or pursuant to this Agreement;
e.    without the prior approval of the Board contained in a written resolution
of the Board, (x) either directly or indirectly for itself or its affiliates, or
in conjunction with any other person or entity in which or for which it is or
proposes to be either a principal, partner or financing source or is acting or
proposes to act as broker or agent for compensation, effect or seek, offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or (y) except as set forth in the next sentence, in any way knowingly support,
assist or facilitate any other person to effect or seek, offer or propose to
effect, or cause or participate in, any (i) tender offer or exchange offer,
merger, acquisition or other business combination involving the Company or any
of its subsidiaries or affiliates, (ii) form of business combination or
acquisition or other transaction relating to a material amount of assets of the
Company or any of its subsidiaries or affiliates or (iii) form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its subsidiaries or affiliates. Notwithstanding the foregoing, (i) nothing in
this Section 2.e. shall prohibit any member of the H Partners Group or any
affiliate from engaging in private discussions with Third Parties regarding a
potential transaction to be proposed by such Third Party or presenting any
potential transaction to the Board on a private basis, in each case, in
circumstances that would not reasonably be expected to require public disclosure
by the Company or any member of the H Partners Group or any affiliate or other
person, in each case at or around the time the proposal is made and (ii) if the
Company enters into a definitive agreement for, or recommends that the Company’s
stockholders accept, a transaction involving the acquisition of all or a
controlling portion of the Company’s equity securities (whether by merger,
tender offer or otherwise) or all or substantially all of the Company’s assets
(a “Triggering Transaction”), then the H Partners Group may commence or
participate in any tender offer or exchange offer, or a combination thereof, in
each such case, that is made for all of the shares of Common Stock outstanding
at such time at a higher per-share consideration than that contemplated by the
Triggering Transaction, the consummation

6

--------------------------------------------------------------------------------



of which is conditioned upon acceptance by a majority of the outstanding shares
of Common Stock, so long as the Company and its stockholders receive an
irrevocable, legally binding written commitment from the H Partners Group (or
such other Third Party making the offer) to consummate, as promptly as
practicable upon the successful completion of such offer, a second step
transaction to acquire at the same per-share consideration actually paid
pursuant to the offer, all of the shares of Common Stock not purchased in the
offer, subject to any applicable stockholders’ statutory appraisal rights; or
f.    as a result of acquiring beneficial ownership of any Voting Securities of
the Company, become a beneficial owner of any Voting Securities of the Company
which, together with all other Voting Securities of which members of the H
Partners Group are beneficial owners, would be deemed under Rule 13d-3(c)
promulgated under the Exchange Act to constitute a number of shares of Common
Stock in excess of 24.9 % of the issued and outstanding shares of Common Stock
of the Company (other than in the circumstances described in clause (ii) of the
last sentence of Section 2.e above).
The term “Voting Securities” as used herein shall mean the common stock, par
value $0.0001 per share, of the Company (the “Common Stock”) and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, Common Stock or
other securities entitled to so vote, whether or not subject to the passage of
time or other contingencies. The term “beneficial owner” as used herein shall
have the meaning given to such term in Rule 13d-3 promulgated under the Exchange
Act.
3.Voting Agreement. Until the end of the Standstill Period, each member of the H
Partners Group shall cause in the case of all shares of Common Stock owned of
record and shall instruct the record owner, in the case of all shares of Common
Stock that it is a beneficial owner of but does not own of record, directly or
indirectly, as of the record date for each meeting of stockholders (each a
“Shareholder Meeting”), to be present for quorum purposes and to be voted, at
each Shareholder Meeting or at any adjournments or postponements thereof, (a)
for all of the directors nominated by the Board for election at such Shareholder
Meeting, (b) in accordance with the recommendation of the Board on any proposals
of any other stockholder of the Company and (c) as such member of the H Partners
Group determines is appropriate in its sole and absolute discretion on all other
proposals of the Board.
4.Mutual Release. The Company and its subsidiary Remy Holdings, Inc. (f/k/a Remy
International, Inc.), on the one hand, and the H Partners Group, on the other
hand, on behalf of themselves and for each of their controlling persons,
officers, directors, stockholders, agents, affiliates, employees, partners,
attorneys, heirs, assigns, executors, administrators, predecessors and
successors, past and present, (collectively, “Released Persons”), except in
respect of any obligation of a Released Person under this Agreement, hereby
forever fully release and discharge the other and all of their Released Persons
of, and hold each other Released Person harmless from, and covenant not to sue
any other Released Person with respect to, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action (“Released Claims”) of any nature
whatsoever, whether known or unknown, suspected or unsuspected, occurring or
arising at any time on or prior to the date of the execution of this Agreement

7

--------------------------------------------------------------------------------



in connection with, relating to, or resulting from any of the matters that were
the subject of, the action initiated by the complaint dated November 27, 2012
filed by certain of the members of the H Partners Group in the Chancery Court of
the State of Delaware against Remy Holdings, Inc. The entry into this Agreement
by the H Partners Group, the service on the Board of the H Partners Nominee, and
any other actions or omissions by the H Partners Group, whether relating to this
Agreement or otherwise, shall not result in, and the Company hereby agrees it
shall not claim any of the foregoing has resulted in, any acquiescence or waiver
by H Partners Group with respect to any matter other than the Released Claims.
5.Public Announcements; Publicity. Neither the Company nor the H Partners Group
shall make any public announcement or statement with respect to the matters
contemplated by this Agreement, except as required by law or the rules of any
stock exchange or with the prior written consent of the other party. The H
Partners Group and the Company each acknowledges that the other may be required
to describe this Agreement and include it as an exhibit in filings with the
Securities and Exchange Commission. During the Standstill Period, the parties
hereto shall refrain from making, causing to be made or allowing any of their
respective representatives to make any public statement that disparages the
business, strategy or personnel of the other.
6.Representations and Warranties. Each of the parties represents to the other
parties hereto that (a) in the case of parties that are corporations or other
entities, such party has all requisite corporate or other entity power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms; and (c) this Agreement will not
result in a violation of any terms or conditions of any agreements to which such
person is a party or by which such party may otherwise be bound or of any law,
rule, license, regulation, judgment, order or decree governing or affecting such
party. The Company further warrants to each member of the H Partners Group that
(i) prior to, and in connection with, his or her election to the Board, the H
Partners Nominee will be approved by the Board for purposes of any continuing
directors change of control provision of the Company’s existing credit
agreements or Omnibus Incentive Plan, and (ii) as of the date of this Agreement,
neither it nor the Board has any intention to increase the size of the Board to
more than nine (9) members. The H Partners Nominee further represents and
warrants that, as of the date of this Agreement and to his knowledge, he
qualifies and as of the 2015 annual meeting of the Company he will qualify as an
independent director under applicable Nasdaq Global Select Market rules.
7.    Miscellaneous. The parties hereto hereby agree that there is no adequate
remedy at law for breaches of this Agreement, and each party hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the Court of Chancery or, solely if the Court of
Chancery does not have subject matter jurisdiction, federal courts located in,
or other state courts of, the State of Delaware (each, a “Delaware Court”) for
purposes of enforcing this Agreement or determining any claim arising from or
related to the transactions contemplated by this Agreement. In any such action,
suit or other

8

--------------------------------------------------------------------------------



proceeding, each of the parties hereto irrevocably and unconditionally waives
and agrees not to assert by way of motion, as a defense or otherwise any claim
that it is not subject to the jurisdiction of any such Delaware Court, that such
action, suit or other proceeding is not subject to the jurisdiction of any such
Delaware Court, that such action, suit or other proceeding is brought in an
inconvenient forum or that the venue of such action, suit or other proceeding is
improper. Further, each of the parties hereto (i) agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms hereof by way of equitable relief and (ii) irrevocably
consents to service of process pursuant to the notice provisions set out in
Section 10 hereof or as otherwise provided by applicable law. THIS AGREEMENT
SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.
8.    No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall be in a writing signed by the party providing such waiver and
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.
9.    Entire Agreement. This Agreement, together with the Confidentiality
Agreement and the executed resignation of the H Partners Nominee in the form
attached, contain the entire understanding of the parties with respect to the
subject matter hereof and may be amended only by an agreement in writing
executed by the parties hereto.
10.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if (a)
given by telecopy or email, when such telecopy is transmitted to the telecopy
number set forth below, or such email is sent to the email address set

9

--------------------------------------------------------------------------------



forth below, and in each case receipt is confirmed by telephone, or (b) if given
by any other means, when actually received during normal business hours at the
address specified in this subsection:
if to the Company:
Remy International, Inc.
600 Corporation Drive
Pendleton, IN 46064
Attention:     Jeremiah J. Shives
Facsimile:     (765) 221-6094
E-mail:        shives.jeremiah@remyinc.com
Telephone for confirmation:    (765) 778-6894
With a copy to (which shall not constitute notice):
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:     Robert S. Rachofsky
Facsimile:     (212) 728-9088
E-mail:     rrachofsky@willkie.com
if to the H Partners Group:
c/o H Partners Capital Management, LLC
888 Seventh Avenue, 29th Floor
New York, NY 10019
Attention:     Lloyd Blumberg
Facsimile:     (212) 265-4206
E-mail:         lblumberg@hpartnerslp.com
Telephone for confirmation:    (212) 265-4200
With a copy to (which shall not constitute notice):
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899-1347
Attention:     Eric S. Klinger-Wilensky
Facsimile:     (302) 498-6220
E-mail:     ekwilensky@mnat.com
11.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

10

--------------------------------------------------------------------------------



Upon such determination that any provision is illegal, void or unenforceable,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement are consummated as originally contemplated to the fullest extent
possible.
12.    Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.
13.    Successors and Assigns. This Agreement shall not be assignable (other
than by operation of law in a merger) by any of the parties to this Agreement.
This Agreement, however, shall be binding on successors of the parties hereto.
14.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.
15.    Expenses. Each party shall pay its own fees and expenses in connection
with this Agreement and the matters contemplated hereby.
16.    Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said counsel. Each party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
or any such document against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
[Signature Page Follows]



11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.


REMY INTERNATIONAL, INC.
By:
/s/ John J. Pittas
Name:
John J. Pittas
Title:
President and CEO



H PARTNERS MANAGEMENT, LLC
By:
/s/ Lloyd Blumberg
Name:
Lloyd Blumberg
Title:
Authorized Signatory



H PARTNERS, LP
By:
/s/ Lloyd Blumberg
Name:
Lloyd Blumberg
Title:
Authorized Signatory



H PARTNERS CAPITAL, LLC
By:
/s/ Lloyd Blumberg
Name:
Lloyd Blumberg
Title:
Authorized Signatory



P H PARTNERS, LTD.
By:
/s/ Lloyd Blumberg
Name:
Lloyd Blumberg
Title:
Authorized Signatory



[Signature page to Support Agreement]

12

--------------------------------------------------------------------------------





H OFFSHORE FUND LTD.
By:
/s/ Lloyd Blumberg
Name:
Lloyd Blumberg
Title:
Authorized Signatory



REHAN JAFFER
/s/ Rehan Jaffer



ARIK RUCHIM
/s/ Arik Ruchim





















[Signature page to Support Agreement]

13

--------------------------------------------------------------------------------





SCHEDULE A


H Partners Management, LLC
H Partners, LP
H Partners Capital, LLC
P H Partners Ltd.
H Offshore Fund Ltd.
Rehan Jaffer
Arik Ruchim



14

--------------------------------------------------------------------------------



EXHIBIT A
[Form of Resignation]



15

--------------------------------------------------------------------------------



EXHIBIT B


[Form of Confidentiality Agreement]





16